Citation Nr: 1038875	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran avers that he has depression and anxiety due to 
active service.  At the April 2010 Board hearing, the Veteran's 
accredited representative requested that the Veteran be granted a 
VA examination.  

The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide 
the Veteran with a medical examination or to obtain a medical 
opinion occurs when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent evidence on 
file for the Secretary to make a decision on the claim. McLendon 
v. Nicholson, 20 Vet. App.79, 81 (2006).

The Veteran has a current diagnosis of anxiety disorder and 
depressive disorder (See June 2009 VA mental health records) and 
adjustment disorder with mixed anxiety and depressed mood (See 
July 2007 psychosocial evaluation report).  The Veteran's service 
treatment records are negative for any complaints of, or 
treatment for, a psychiatric disability.

The Veteran's DD 214 reflects that he served in Vietnam from July 
1969 to April 1970.  In a statement dated in November 2006, the 
Veteran stated that he remembers that his first feeling of 
anxiety and depression began while he was in basic training.  He 
further avers that his condition got worse when he served in 
Vietnam.  He states that he received therapy in 1970 upon return 
from Vietnam.

A February 2007 VA record reflects that the Veteran reported that 
he had anxiety since high school and it "got worse" in Vietnam.  

A July 2007 psychosocial evaluation reflects that the Veteran 
reported that he served in Vietnam for one year as a clerk 
typist.  He noted being fearful in Vietnam and that, in his 
childhood, he was physically and verbally abused.  The diagnosis 
was mixed anxiety and depressed mood.  The examiner did not 
specify whether the Veteran's diagnosis was related to active 
service.  

An August 2007Mental Health diagnostic assessment reflects that 
the Veteran reported that he was "nervous all of the time" as a 
teenager.  The Veteran reported that he served in Vietnam for 11/2 
years.  The assessment was depression with anxiety and anxiety 
disorder.  The examiner did not specify whether the Veteran's 
diagnosis was related to active service.  The examination report 
reflects that the Veteran has been a patient of Dr. J.S. for 8 
years.  

A January 2008 Mental health management reflects that the Veteran 
had been seeing Dr. J.S. for approximately 15 years.  

A January 2009 VA medical record reflects that the Veteran 
reported that his anxiety started in 5th grade.  He also reported 
that he had anxiety and tension while in Vietnam for 1 year and 7 
months. (Again, the Board notes that the Veteran's DD 214 
reflects only eight months of service in Vietnam.)

May 2009 VA medical records reflect that the Veteran reported 
that he has been anxious since childhood, and that he had current 
on going stress related to financial issues.  

The Veteran has averred numerous places of treatment for an 
acquired psychiatric condition.  Notably, he did not testify that 
he received treatment from Dr. J.S., although several medical 
records reflect that he had treatment with Dr. J.S., for a period 
of 8 or 15 years. (See January 2008, October 2007, March 2007, 
and August 2007 private medical records).  No records from Dr. 
J.S. are associated with the claims file.

A November 2008 VA record reflects that the Veteran was seeing a 
therapist, T.B., with the Veteran's Outreach Center in New 
Brighton.  No such records appear to be associated with the 
claims file.  

The Board finds that any records from the Veteran's apparent 
lengthy treatment with Dr. J.S., and from his treatment with 
T.B., may be useful to the Board in adjudicating the Veteran's 
claim.  Therefore, a remand for VA to attempt to obtain them is 
warranted. 

The Board also notes that the Veteran has stated that he was 
involved in a federal lawsuit regarding his employment with the 
postal service and was demoted due to his anxiety and inability 
to handle stress.  In his VA Form 9, the Veteran stated that he 
was demoted in 1988 and his case was settled in February 1991.  
The Board finds that any documents relating to his psychiatric 
disability at that time may be useful and VA should attempt to 
obtain any pertinent court documents or employment documents.

Thereafter, the Veteran should be afforded a VA examination to 
determine the etiology of any currently acquired psychiatric 
disability. 


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for personnel records relative 
to his demotion in 1988 during his 
employment with the postal service, and 
for records of medical treatment at each 
facility in which he was treated for a 
psychiatric disability, to include Dr. 
J.S., and at the Veterans Outreach Center 
in New Brighton, to include by therapist, 
T.B.  After obtaining a completed VA Form 21-
4142, the AOJ should attempt to obtain all 
identified pertinent medical records, not 
already associated with the claims file.  

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  All 
documents received by VA should be associated 
with the claims folder.

2.  After the appropriate period for response 
from the Veteran and the identified medical 
providers, the Veteran should be afforded a VA 
examination to determine the nature and 
etiology of the Veteran's current psychiatric 
disability.  The examiner is requested to 
furnish an opinion concerning whether it is at 
least as likely as not (50 percent or greater) 
that the Veteran has a current psychiatric 
causally related to his military service.  The 
claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that such a 
review was performed.  Any opinion expressed 
should be accompanied by a complete rationale.  
 
The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. § 
3.655 (2010).  

3.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and provide 
the Veteran and his representative with an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


